Citation Nr: 1621355	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected exertional compartment syndrome (ECS), left lower extremity, status post fasciotomy (herein ECS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from August 1989 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to the service connection for ECS and assigned a 20 percent disability rating, effective August 27, 2005 (the day following the Veteran's date of discharge from active duty).  The Board remanded the Veteran's claim in September 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, a November 2006 rating decision assigned a 20 percent disability rating for the Veteran's service-connected ECS, effective August 27, 2005.  This disability rating was assigned pursuant to Diagnostic Code 7199-7121.  Diagnostic Code 7121 is titled Post-phlebitic syndrome of any etiology and the hyphenated code is intended to show that the Veteran's service-connected ECS is rated analogously to post-phlebitic syndrome.  See 38 C.F.R. § 4.20 (2015) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2015) (unlisted disabilities rated by analogy are assigned a four digit diagnostic code with the first two numbers selected from the part of the rating schedule that most closely identifies the part or system of the body involved and then the last two digits of "99").  On his March 2008 Form 9, the Veteran indicated his belief that he was entitled to a 40 percent rating or higher and that his proper diagnosis was complex regional pain syndrome (CRPS).  In November 2012, the Veteran filed a claim for entitlement to service connection for CRPS secondary to his service-connected ECS.  A November 2013 rating decision granted entitlement to service connection for CRPS, left lower extremity and assigned a disability rating of 20 percent, effective November 27, 2012.  This disability rating was assigned pursuant to Diagnostic Code 8699-8620.  Diagnostic Code 8620 is titled Paralysis of the sciatic nerve and the hyphenated code is intended to show that the Veteran's service-connected CRPS is rated analogously to paralysis of the sciatic nerve.  The Board notes that the assigned disability rating for the Veteran's service-connected ECS is the only issue currently on appeal.

In September 2015, the Board remanded the Veteran's claim, in part, to afford the Veteran "an examination to determine the nature and extent of his [ECS]" and also "to obtain a medical opinion regarding what symptoms can properly be associated with [the Veteran's ECS] throughout the appeal period beginning in 2005."  With respect to the requested medical opinion, the remand directives further stated:

Evidence reflects that the Veteran is diagnosed with complex regional pain syndrome (CRPS) associated with his ECS. The Board seeks an opinion as to what symptoms are properly associated with ECS and what symptoms are associated with CPRS, if such differentiation is possible to determine.

The examiner should review the entire electronic claims file and attempt to opine as to the symptoms and impairment attributable to ECS in 2005, to include impairment of muscles, nerves and the left lower extremity.

The opinion should include consideration as to whether the limitation of motion in the left lower extremity as demonstrated on examination in August 2013 is caused by a service-connected disability or some other disorder in the leg.

The Veteran was afforded a VA examination in October 2015.  The examiner completed a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) and an Ankle Conditions DBQ.  These DBQs provided information as to the current symptomatology related to the Veteran's left knee, lower leg and ankle.  Upon review, however, no opinion was provided in response to the specific September 2015 Board remand directives.  As such, remand is required to for an addendum opinion that fulfils and substantially complies with the September 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also, as noted, the September 2015 Board remand asked the examiner to consider the "limitation of motion in the left lower extremity as demonstrated on examination in August 2013," which was in reference to abnormal range of motion findings related to the Veteran's left knee noted on an August 2013 Knee and Lower Leg Conditions DBQ.  The Board notes that the October 2015 Knee and Lower Leg Conditions DBQ noted normal range of motion findings for the Veteran's left knee, but also noted that the Veteran's ECS affected the range of motion of the left ankle and the October 2015 Ankle Conditions DBQ identified abnormal range of motion findings for the Veteran's left ankle.  Also, the September 2015 Board remand directed the examiner to "attempt to opine as to the symptoms and impairment attributable to ECS in 2005, to include impairment of muscles, nerves and the left lower extremity."  The Board additionally notes that the August 2013 Knee and Lower Leg Conditions DBQ, which noted diagnoses of ECS and CRPS, indicated that there were "other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the Diagnosis section" and specifically stated that "[m]edial aspect of the left lower extremity above ankle exhibits skin pigmentation, sheen and loss of hair suggesting post-phlebitic or stasis changes."  As such, on remand as part of the requested addendum opinion, the medical professional's attention will also be directed to any impairment related to the limitation of motion of the left ankle and of the skin of the left lower extremity.

Additionally, the Board notes that VA treatment records were obtained dating from October 2005 to October 2015.  These records are very limited in nature.  A March 2007 VA treatment note referenced that the Veteran had a primary care provider at Hanscom Air Force Base (a federal facility).  It is currently unclear whether medical records from Hanscom Air Force Base are relevant to the Veteran's claim on appeal.  As such, in accordance with VA's duty to assist, the Veteran must be contacted and asked whether medical records from Hanscom Air Force Base are relevant to his claim; if he indicates that there are relevant records, VA must undertake appropriate action to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2015) (stating that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency").

Finally, the Board notes that in the most recent Supplemental Statement of the Case (SSOC) issued in December 2015, the AOJ only addressed Diagnostic Codes 5260 (Leg, limitation of flexion of) and 5261 (Leg, limitation of extension of).  As noted, the Veteran's service-connected ECS was assigned a 20 percent disability rating by the November 2006 rating decision pursuant to Diagnostic Code 7199-7121; the criteria related to Diagnostic Code 7121 were not discussed in the SSOC.  Also, based on the VA opinion requested on remand, potentially other diagnostic codes may be applicable to rating the Veteran's service-connected ECS.  As such, while readjudicating the Veteran's claim on remand, the AOJ must consider all potentially applicable diagnostic codes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from October 2015).

2.  Contact the Veteran and ask whether medical records from Hanscom Air Force Base are relevant to his claim; if he indicates that there are relevant records, VA must undertake appropriate action to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2015) (stating that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency").    

3.  After completion of the above, obtain an addendum opinion from the medical professional who conducted the October 2015 VA examination.  If that medical professional is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The medical professional must provide opinions addressing the following:

a.  Determine what symptoms can properly be associated with his service-connected ECS throughout the appeal period beginning in 2005.  In so doing, note that the Veteran is diagnosed with (and service-connected for) complex regional pain syndrome (CRPS) associated with his ECS.  The Board seeks an opinion as to what symptoms are properly associated with ECS and what symptoms are associated with CPRS, if such differentiation is possible to determine.

b.  Identify any impairment of the muscles, nerves and skin of the left lower extremity that are due to the ECS.  (See August 2013 Knee and Lower Leg Conditions DBQ and discussed further in the body of the remand above). 

c.  Consider whether the limitation of motion in the left lower extremity as demonstrated on examination in August 2013 (related to the Veteran's left knee) and in October 2015 (related to the Veteran's left ankle) is caused by a service-connected disability or some other disorder in the leg.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and such speculation should be explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  The AOJ must consider all potentially applicable diagnostic codes, include whether it is still appropriate to rate the Veteran's disability under DC 7121.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case. 





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




